Citation Nr: 1233393	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, September 1988 to June 1990, and from October 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

After the appeal was certified to the Board, the Veteran submitted additional evidence that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

The Board notes that the Veteran's claim of service connection for PTSD was initially denied by way of a September 2007 decision review officer (DRO) decision; however, the Veteran was ultimately awarded service connection for PTSD, effective January 11, 2007, in the aforementioned September 2010 rating decision.  As the Veteran was previously service connected for bipolar disorder with depression, in the September 2010 decision the RO re-characterized the Veteran's service-connected disability as PTSD with bipolar disorder, type I, with depression, and continued the Veteran's 50 percent disability rating.  In an October 2010 notice of disagreement (NOD), the Veteran disagreed with the 50 percent rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Court indicated that when evidence of unemployability is presented, the issue of whether TDIU will be assigned should be handled "either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Id. at 453-54.  As will be discussed in further detail below, because the record contains cogent evidence of unemployability as a result of the Veteran's service-connected psychiatric disorder, the Board finds that entitlement to TDIU has been raised by the record and thus, entitlement to such will be considered as part of the decision below.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits.").

While the Board notes that in his April 2011 VA Form 9 the Veteran requested a Board hearing, he withdrew this request in writing in August 2011.  The Board will proceed accordingly.  38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  Since April 11, 2011, the Veteran's service-connected acquired psychiatric disorder has been manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected acquired psychiatric disorder is as likely as not of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for a service-connected acquired psychiatric disorder have been met since April 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411, 9432 (2011).

2.  The criteria for an award of TDIU have been met since April 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

A review of the record shows that on January 10, 2007, the Veteran presented to a VA outpatient mental health clinic.  It was noted that he had not been seen since September 2006.  At that time, he reported a flat mood, a low energy level, and decreased memory, and noted that he was not "happy or excited about anything."  However, the Veteran also noted that he was feeling better than he did "before," and that his mood had improved since November 2006.  He reported having "some anger outbursts." He also reported that he helped his wife with chores at home, and although his interest in such activities was decreased, he "push[ed] himself to do it."  The Veteran denied any anxiety, racing thoughts, impulsivity, suicidal or homicidal ideation, or paranoia.  He reported seeing moving shades with "the corner of his eye."  The clinician found that the Veteran was well groomed, pleasant, had a euthymic mood, a congruent affect and fair insight and judgment.  She also noted that the Veteran denied any psychosis.  She determined that the Veteran was bipolar and experienced depression.

The Veteran was afforded a VA contract examination in April 2007, at which time it was noted that after being diagnosed with bipolar disorder type I in 1997, he had been under psychiatric supervision for most of the past ten years.  The Veteran reported trouble falling asleep, nightmares in which he would wake in a panic with an inability to catch his breath for 30 seconds, fear that someone would break into his house and kill him or that he would be killed while driving, feelings of hopelessness, sadness, very low motivation, anhedonia, increasing withdrawal from others, and angry outbursts, confrontation, and assaultive behaviors, during manic episodes.  He explained that he had experienced a contentious divorce in the past, but was remarried four years ago and felt that his wife understood him.  The Veteran also reported working as a car salesman since separation from the Army and stated that he had held 13 jobs in the past 15 years.  He reported being fired from his last job in 2006 because he could not talk to people, nor could he "'put a sentence together'" if someone talked to him.  He stated that he was not currently working and had not been since last being fired in December 2006.  The Veteran also noted that medication helped him manage symptoms but did not keep them at bay all of the time.  He further reported receiving psychotherapy over the past year during which he could talk about his daily life, try to maintain a stable environment, and work toward a goal.  

The clinician noted that the Veteran's symptoms occurred constantly, and moderately to severely affected his daily functioning.  She recognized that the Veteran had been fired from several jobs due to erratic behavior, and noted that the Veteran's problems with work were "not getting along with people, angry outbursts, confrontational and not respecting authority."  It was further observed that the Veteran found it difficult to be close to people outside his immediate family, and he had no friends. 

Mental status examination revealed that the Veteran's orientation and concentration were within normal limits; his hygiene, appearance and behavior were appropriate; his affect and mood were abnormal as he had a disturbance of motivation and a depressed mood; his communication was normal; his speech was hesitant and delayed; there was no suspiciousness or delusional history present; and there were no obsessional rituals.  Thought processes were noted as appropriate, judgment was not impaired, abstract thinking was normal, memory was within normal limits, and suicidal and homicidal ideations were absent.  While no hallucinations were observed at the examination, the Veteran had a history of hallucinations.  It was noted that the Veteran was mentally capable of managing his own benefit payments and had no interference in performing activities of daily living.  He did have difficulty establishing and maintaining effective work and social relationships due to his increasing withdrawal and isolation from others.  The Veteran was diagnosed with bipolar disorder, type I, with depression, and assigned a global assessment of functioning (GAF) score of 50.

VA outpatient treatment records show that in April 2007, the Veteran reported being fired from several jobs over the years due to his anger outbursts.  He appeared moderately anxious and depressed, with no current suicidal or homicidal ideations, hallucinations or delusions.  His thoughts were goal directed, and the Veteran appeared alert and oriented with fair judgment and insight.  He was diagnosed with bipolar disorder and assigned a GAF score of 59.

During a "r[o]utine followup" in July 2007, the Veteran reported "doing well," experiencing a stable mood and no severe mood swings.  He was noted to be alert and oriented, with no suicidal or homicidal ideations.  He was diagnosed with bipolar disorder and assigned a GAF score of 75.

The Veteran was again seen in February 2008, at which time he reported severe mood swings, trouble sleeping, and feeling sluggish throughout the day.  The Veteran noted that he was unable to concentrate at work, made mistakes counting, and was "very slow they say."  He was noted as being well dressed and groomed, alert and oriented, with no suicidal or homicidal ideations.  His insight and judgment were fair and he had a depressed and anxious mental status.  He was diagnosed with bipolar disorder and given a GAF score of 60.

In August 2008, the Veteran reported having PTSD symptoms since returning from the Gulf War but was too ashamed and proud to admit this in the past.  He reported seeing terrible scenes of "people dying of severe wounds," images that were now "etched in his mind."  He reported experiencing nightmares of the incidents from which he woke up screaming and severely anxious.  He indicated an exaggerated startle response, a suspicion of those around him, and a fear of being attacked.  He explained that he did not answer his phone and kept his door locked, not answering it when he heard knocking.  The clinician noted that the Veteran had intense anger and had lost "quite a few jobs because of his explosive temper and irritability."  The Veteran was noted as lacking patience, having difficulty concentrating, and being distracted easily.  The clinician observed the Veteran to be well dressed and groomed, cooperative, anxious, alert and oriented.  The Veteran had no suicidal or homicidal ideations and his insight and judgment were fair.  He was diagnosed with bipolar disorder and PTSD and given a GAF score of 55.

The Veteran was again seen in March 2009 at which time he stated that he could not "function" without his medication.  He reported sleeping relatively better and denied any psychotic symptoms.  The clinician noted that the Veteran was well groomed, cooperative, not depressed, less anxious, alert and oriented, and that he had no suicidal or homicidal ideations.  His insight and judgment were described as fair.  The Veteran was diagnosed with PTSD and bipolar disorder and assigned a GAF score of 60.

In October 2009, the Veteran reported occasional irritation but stated that he was "coping well."  He was noted to be well groomed, cooperative, and not psychotic.  He had thinking that was goal oriented, logical and coherent.  He was alert and oriented, had no suicidal or homicidal ideations, and had fair insight and judgment.  He was diagnosed with PTSD and bipolar disorder.  A GAF score of 65 was assigned.

The Veteran was afforded a VA examination on July 6, 2010, during which he reported a depressed and irritable mood, social withdrawal, loss of interest, poor sleep, anhedonia, sadness and feelings of guilt.  He explained that his hypomanic episodes were characterized by elevated mood, increased energy, decreased need for sleep, and increased spending.  The Veteran also reported experiencing paranoia and perceptual disturbances, such as seeing shadows or spiders crawling on his arms that occurred both during mood episodes and during periods where mood symptoms were not prominent.  He complained of poor sleep and nightmares related to wartime experiences that occurred two to three times per month and mentioned that nightmares might occur more often than that, as his wife had told him he was restless in bed and had even "hit her on occasion."  The Veteran also described feelings of increased anxiety in crowded places and in isolated areas due to feeling vulnerable to attack, in addition to feeling startled when noises and people approached him from behind.

The Veteran explained that he was married from 1979 to 2001 and had two children from that marriage.  His wife allegedly divorced the Veteran due to his irritability, emotional detachment, and infidelity.  He remarried in 2003 and stated that his irritability caused some discord.  He reported having no contact with his two children, no friends, and no active social life.  He reported a history of aggressive behaviors towards others, including a 1998 incident wherein he choked a fellow employee and a 2000 incident in which he almost threw someone off a balcony.  The clinician noted that the Veteran denied any violent behaviors since that time.  The Veteran also reported having occupational difficulties such as poor interactions with supervisors and coworkers, increased absenteeism, diminished concentration, and lack of motivation, all due to PTSD symptoms.  He stated that he had held 15 jobs in 15 years with the last ending in 2009.  The examiner noted that the claims file contained several employer reports that reflected the Veteran's history of quitting jobs, but also reflected the Veteran's firing from a 2006 job because of unstable and violent behavior.  The Veteran stated that he was unable to find work in his field as potential employers were aware of his reputation for being unreliable.

Mental status examination revealed that the Veteran was neatly groomed and appropriately dressed; his psychomotor activity was unremarkable; his speech was hesitant, clear, and coherent; his attitude was cautious; his affect was constricted; his mood was anxious and depressed; his attention was intact; he was oriented to person, time and place; his thought process reflected tangentiality; his thought content was unremarkable; he had no delusions; and his judgment indicated that he understood the outcome of his behavior.  The examiner noted that the Veteran had some hallucinations, which were not persistent, and stated that the Veteran had obsessive/ritualistic behavior such as frequently checking locks to ensure that his home was secure.  The examiner noted that the Veteran had intermittent homicidal ideation in response to interpersonal stressors, but had no suicidal thoughts.  The Veteran's impulse control was noted as fair, but it was also noted that the Veteran reported being frequently irritable and sometimes hitting "the wall when he is angry."  The examiner noted that the Veteran experienced recurrent distressing dreams of the traumatic events he experienced in service, had intense psychological distress at exposure to internal or external cues symbolizing or resembling aspects of the events, and made efforts to avoid anything reminding him of the events.  The examiner noted that the Veteran experienced persistent symptoms of increased arousal consisting of difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  She found that the Veteran's PTSD-related symptoms were in the mild to moderate range in terms of frequency and intensity and stated that the Veteran's mood symptoms contributed to marital conflict, emotional distancing from his children, work problems, social withdrawal and some loss of interest in leisure activities.  That being said, the examiner noted that PTSD signs did not result in deficiencies in judgment, thinking family relations, work, mood, or school.  She noted reduced reliability and productivity due to PTSD symptoms, and assigned a GAF score of 55.

VA treatment records show that the Veteran was seen in November 2010, at which time he reported difficulty controlling anger.  He stated that he had recently lost his 10th job in 10 years because of anger, and stated that he felt as though his mental condition lead to his unemployability.  The examiner noted that the Veteran was goal oriented and logical, had no suicidal or homicidal ideations, and had fair insight and judgment.  He assigned a GAF score of 56.

In March 2011, the Veteran reported difficulty controlling anger, difficulty with memory, drowsiness, nightmares and alcohol abuse.  He explained that his wife was becoming "fed up" with him and had threatened to leave.  The examiner noted that the Veteran was goal oriented and logical, had no suicidal or homicidal ideations, and had fair insight and judgment.  A GAF score of 56 was assigned.

On April 11, 2011, the Veteran was given a private psychological evaluation by C.J.L. Psy. D.  The Veteran described the traumatic events he had experienced in service and noted his symptoms to include nightmares, severe anxiety, exaggerated startle response, hypervigilance, intense anger and an explosive temper.  He stated that he often hit objects and participated in verbal aggression toward others, experienced crying spells, social isolation, and a lack of motivation.  He noted experiencing hallucinations two to three times a week and explained that he was nervous and agitated all of the time.  He described racing thoughts and pressured speech as well as having nightmares, flashbacks, overwhelming feelings of survival guilt and paranoia, which were reported as being constant since the Veteran's return from Iraq.  The Veteran also reported his aforementioned marital troubles and added that he had been kicked out of his house a couple of times due to his behavior.  The Veteran reported that he had not been employed since 2009, having allegedly been fired from his last job for poor attendance and inconsistent selling performance.  He explained that he had worked in 15 to 20 jobs since separation from active duty and stated that most of his employers fired him because of his anger.  

Dr. C.L. found that the Veteran was alert and oriented; had clear and logical thoughts; had problems with short-term memory when stressed; was easily distracted; had good quality and rate of speech; had thought content focused primarily on experiences observed while in combat; did not have current suicidal ideations, but had a history of suicidal thoughts in the past; had visual hallucinations; was severely depressed; had poor judgment; and had limited insight.  Dr. C.L. noted that that the Veteran's psychiatric disabilities, including PTSD and bipolar disorder, impaired his ability to hold onto any job, and in fact, rendered him incapable of obtaining and maintaining gainful employment.  He also found that the Veteran's psychiatric disabilities impaired his social interactions with others, noting that the Veteran reported isolating himself in his room for periods of up to 5 days, and getting agitated in social settings.  Dr. C.L. further indicated that the Veteran's disabilities disposed him to misinterpret what others say to him as he was paranoid and grandiose in his beliefs.  Dr. C.L. concluded that the Veteran was "severely disabled in his occupational and social adjustment."  Further, the physician stated that the Veteran's "labile mood swings and anger problems create severe problems for him socially and occupationally."  He went on to note that he could not imagine any employer hiring the Veteran due to the risks he poses in the workplace when interacting with others, based on his volatile history of acting out in anger when criticized.  The physician found the Veteran "100 [percent]" disabled and assigned the Veteran a GAF score of 35 to 40.

Finally, the Veteran underwent a January 2012 private psychiatric examination by T.M, Psy.D.  Dr. T.M. noted that the Veteran had poor short term memory; sleep disturbance; personality change; mood disturbance; emotional lability; anhedonia, psychomotor agitation; paranoia or inappropriate suspiciousness at times; feelings of guilt/worthlessness; difficulty thinking or concentrating; oddities of thought, perception, speech or behavior; perceptual disturbances; social withdrawal or isolation; blunt flat or inappropriate affect; decreased energy; manic syndrome; obsessions or compulsions; intrusive recollections of a traumatic experience; generalized persistent anxiety; and hostility and irritability.  Dr. T.M. found that the Veteran was guarded, angry or irritable, experienced phases of severe depression, and was anxious due to his PTSD.  

Dr. T.M. noted that the Veteran had ruined many important relationships, both personal and occupational.  He categorized the Veteran as mildly limited in his ability to make simple work related decisions and categorized the Veteran as moderately limited in the following abilities:  getting along with co-workers without distracting them or exhibiting behavioral extremes; maintaining socially appropriate behavior and adhering to the basic standards of neatness and cleanliness; responding appropriately to changes in the work setting, being aware of normal hazards, and taking appropriate precautions.  Dr. T.M. categorized the Veteran as markedly limited in the following abilities: completing a normal workweek without interruptions from psychologically based symptoms and performing at a consistent pace without an unreasonable number and length of rest periods; interacting appropriately with the general public; accepting instructions and responding appropriately to criticism from supervisors; traveling to unfamiliar places or using public transportation; and setting realistic goals or making plans independently.  Dr. T.M. further noted that the Veteran was incapable of even low stress at work and was likely to be absent from work as a result of his impairments or treatment of said impairments more than three times a month.  Dr. T.M. assigned the Veteran a GAF score of 45 and noted that the Veteran's lowest GAF score in the past year was a 30.  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

A. Disability Rating

The Veteran's service-connected acquired psychiatric disorder has been evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9441 (2011).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

In evaluating the severity of the Veteran's disability, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's acquired psychiatric disorder throughout the pendency of his claim.  Upon review of the evidence, the Board finds that the Veteran's acquired psychiatric disorder has increased in severity during the appeal period, as evidenced by the increase in symptoms reported and the decrease in the Veteran's overall level of functioning.  Thus, the Board finds that staged ratings are appropriate in this case.

Given the VA outpatient treatment records, the April 2007 VA contract examination report, the July 2010 VA examination report, the April 2011 and February 2012 private psychological evaluations, the recorded GAF scores, and the lay evidence of record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 70 percent rating from April 11, 2011, the date on which the evidence identifies more serious symptoms, to include homicidal ideation, ritualistic behaviors and changes in psychological status and quality of life.  The Board finds that prior to this time, the Veteran's acquired psychiatric disorder had a moderate impact on his overall level of social and occupational functioning, thus not warranting a rating greater than 50 percent, as the assigned 50 percent rating adequately compensated him for his level of disability during that time.

In this regard, the Board finds highly probative the January 2007 VA treatment records wherein it was noted that Veteran's mood was improving and he was helping with chores at home.  The Veteran also denied any anxiety or racing thoughts "at all," and denied suicidal and homicidal ideations as well as paranoia.  

Further, the symptoms and resulting impediments complained of during the April 2007 VA contract examination, while more numerous than complained of in January 2007, still remained in the moderate range overall.  Indeed, the Veteran denied more serious symptoms such as delusion, obsessional rituals, and suicidal or homicidal ideation.  While the Board notes that this examination reflected the Veteran's difficulty maintaining a job and indicated that he had difficulty establishing and maintaining social relationships, the 70 percent rating is only warranted if the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Regarding family relations, at the time of the April 2007 VA contract examination, the Veteran reported having been recently remarried, and noted that he felt that his wife understood him.  Regarding judgment, the contract examiner noted that the Veteran's judgment was "not impaired."  Moreover, the Veteran's "abstract thinking" was noted as "normal."  While the Board concedes that the Veteran had a depressed mood and difficulty maintaining a job, he did not exhibit deficiencies in most areas as required by the criteria for a 70 percent rating.  

Importantly, the Veteran denied suicidal and homicidal ideations in all medical examinations of record prior to July 6, 2010, and before this date, the record is also silent as to the existence of obsessional rituals.  Further, the medical evidence of record includes the Veteran's contentions that he was employed at some point during 2009, thus reflecting his ability to obtain a job.  Moreover, in October 2009, the Veteran indicated experiencing only occasional irritation with which he was "coping well."  The clinician noted that his thinking was goal oriented, logical and coherent.

The Board also notes that VA treatment records dated from April 2007 to April 2010 suggest that the Veteran's symptoms decreased in intensity overall, as evidenced by GAF scores that ranged from 50 to 75.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  VA treatment records dated in July 2007 and October 2009 depict GAF scores of 75 and 65, respectively.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 75 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social occupational or school functioning (e.g., temporarily falling behind in schoolwork).  The October 2009 treatment record was the most recent pertinent medical evidence of record before the July 6, 2010, VA examination, and is certainly reflective of the sufficiency of a 50 percent rating prior to this date.

During the Veteran's January 2007 visit, he was afforded a GAF score of 59.  A GAF score in the 51-60 range is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  

The April 2007 VA contract examiner assigned a GAF score of 50.  A GAF score of 41-50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  To the extent that a GAF score of 50 suggests more serious occupational and social impairment, because scores assigned after the April 2007 examination reflect a better level of overall functioning, the Board finds that the GAF score of 50 suggests a flare-up of symptomatology rather than a permanent worsening.

Even in July 2010, while there was some noticeable increase in symptomatology, his GAF score was 55.   The July 2010 VA examiner noted that the Veteran had not experienced violent behavior since 2000.  The examiner found the level of the Veteran's PTSD to be moderate.  The Veteran reported having no contact with his two children from a previous marriage and experiencing discord due to PTSD symptoms in his current marital relationship, but the examiner determined that psychiatric symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  

The Board notes that private psychological examinations performed since April 11, 2011 have been reflective of a 70 percent rating.  Indeed, Dr. C.L. noted that the Veteran could not hold a job, had uncontrolled anger, was too risky to hire, and had a tense current marital relationship.  The Veteran was assigned a GAF score of 35-40, indicating the kind of serious symptomatology contemplated by a 70 percent rating, and demonstrating a definite worsening when compared with earlier assessments.  Further, Dr. T.M. noted obsessional behaviors, as well as anxiety and severe depression, and assigned the Veteran a GAF score of 45 with the lowest GAF score in the past year being a 30, which suggested behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

The Board has considered whether the Veteran's psychiatric disability has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's psychiatric disability has likely made him unemployable, the evidence does not suggest that the Veteran is totally impaired.  The Veteran has been married to his wife for over eight years, and although the Veteran has reported some discord within this relationship, it is still being maintained.  The Veteran also reportedly maintains a relationship with his father.

Although the Veteran may experience a severe degree of social isolation, the evidence does not demonstrate that he is totally impaired both occupationally and socially.  Thus a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

Notably, the Board also recognizes that at no time did the Veteran assert that he was totally impaired such that a 100 percent disability rating was warranted.  The Veteran's April 2011 VA Form 9 indicates the Veteran's belief that his symptoms are consistent with a 70 percent rating.  Moreover, the Veteran's attorney presented evidence "supporting a 70 percent evaluation" in a March 2012 letter to the RO.

B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Where a veteran's service connected disabilities do not meet the threshold percentage requirements for schedular TDIU, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the combined effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether entitlement to TDIU is warranted, foremost it must be shown that the veteran is unable to secure or follow substantially gainful employment.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As noted in the VA treatment records dated in January 2007, the Veteran reported being fired from his job in December 2006 as a result of his depression.  As previously noted above, this firing is confirmed by a March 2007 VA form 21-4192, which was filled out by the Veteran's 2006 employer who noted that the Veteran was fired for his "unstable personality" and "violent outbursts."  The April 2007 VA contract examination reflected the Veteran's contentions that he was fired from his December 2006 job for not being able to "'put a sentence together'" if someone spoke to him.  The Veteran also believed other salesmen were making fun of him.  The examiner conceded that the Veteran's difficulty in maintaining effective work relationships because of increasing withdrawal and isolation from others, and recognized the veteran's unstable employment history.  

In a VA treatment record dated in February 2008, the clinician noted that the Veteran was making "mistakes counting" and was unable to concentrate at work.  Further, the Veteran's continued complaints of an inability to gain and maintain employment is well documented in his VA treatment records dated through to 2011.  

Also probative of the Veteran's ability to work is the July 6, 2010, VA examination in which the Veteran reported being terminated from several jobs due to poor interactions with supervisors and coworkers, including a 1998 incident in which the Veteran choked an assistant manager and a 2006 position from which he was fired for violent outbursts.  Significantly, the aforementioned April 2011 private examination with Dr. L. indicated that the Veteran was incapable of holding a job and was in fact, too risky of a candidate to hire.  Dr. C.L. specifically stated that the Veteran was "not capable of obtaining and maintaining gainful employment."  These assessments seem to be corroborated in the February 2012 private psychological examination with Dr. M., in which the doctor noted that the Veteran was incapable of even low work stress and was incapable of maintaining a job.  He went so far as to describe the Veteran as markedly limited in his ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.

In consideration of the above, the Board finds that the evidence tends to support a finding that the Veteran's service-connected acquired psychiatric disorder now makes him unable to obtain and maintain substantially gainful employment.  It is clear that the Veteran's disability severely impacts his ability to function in an occupational setting.  The Board finds the opinions of the private psychologists most compelling, especially given their observations of the effects of the Veteran's disability on the his employability.  The evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected acquired psychiatric disorder is as least as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

III. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a March 2007 VCAA letter explaining the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), explaining how VA determines disability ratings and effective dates.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, private medical records, and statements from the Veteran.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.  The Board notes that the Veteran has been granted Social Security Administration (SSA) benefits, and that these records have not been associated with the claims folder.  The Veteran's attorney has addressed this issue in a letter dated in July 9, 2012.  Implicit in her letter is the contention that nothing in these records would further aid or assist the Veteran in his appeal of the assigned disability rating.  Indeed, the Veteran's attorney offered evidence of the Veteran's award of SSA benefits as proof that he is unemployable and specifically requested that "rather than remand this case back to the [RO] to obtain [SSA] records...that benefits be granted."  As the Veteran is being granted TDIU, the Board finds no reason to remand the claim to obtain the SSA records, especially in light of the representative's request.

Further, the Veteran was afforded several VA examinations in connection with his service connection claim and his appeal of the disability ratings assigned.  The VA examiners conducted thorough examinations of Veteran and made all findings necessary to apply the rating criteria, to include the assignment of GAF scores.  The examiners also considered the Veteran's lay statements concerning the severity of his symptoms.  The Board is satisfied that the various examination reports and VA outpatient treatment records contain sufficient evidence by which to evaluate the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


ORDER

Entitlement to a disability rating of 70 percent for service-connected psychiatric disability is granted as of April 11, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU rating is granted as of April 11, 2011, subject to the laws and regulations governing the payment of monetary benefits.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


